DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends on claim 23 which is canceled, and therefore, is indefinite in the limitations attempting to be claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 14, 15, 17-22, 24, 47, 48, 51, 55, 60, 63, 64, 66, 68, 70, 72, 94, 95, 118, 119, 122 are rejected under 35 U.S.C. 103 as being unpatentable over Sfar et al (US 2017/0149490 [hereafter R1]) in view of Maret Luc et al (US 2014/0289581 [hereafter R2]).
For claim 1, R1 discloses receiving, from a base station (BS), a set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365, packets sent by the BS are received by a relay station); transmitting, to the BS, a feedback message that indicates a set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365, ack for packets received is transmitted to the BS); and receiving, from the BS (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 RS receives instruction from the BS about which packets to transmit), an instruction to transmit a broadcast sidelink communication comprising a set of missed packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365, shared RS-WTRU channel link between RS and WTRU), wherein the set of missed packets includes one or more decoded packets of the set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365, packets (m1, V2), (m5 V2) correspond to packets (m1 V1) and (m5 V1) which are not decoded by the WTRU when transmitted by the BS).
R1 does not explicitly disclose that the relay station is a UE. However, R2 discloses that relay stations, as used in R1, can be relays.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use UE to perform the steps.  The rationale to combine would be to use a known technique in a similar device, to decrease costs, to increase flexibility, and design choice.
For claim 2, R1 discloses transmitting the broadcast sidelink communication (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 transmitting the missed packets on a shared RS to WTRU channel).
For claim 3, R1 discloses receiving, from the BS, an updated set of encoded packets based on the feedback message (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 receiving the missed packets).
For claim 4, R1 discloses decoding the set of encoded packets using a decoding function corresponding to an encoding function used to generate the set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 decoding the packets); and decoding the updated set of encoded packets using the decoding function (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 decoding the missing packets).
For claim 9, R1 discloses receiving, from the BS, a sidelink configuration, wherein the sidelink configuration indicates at least one of: a sidelink transmission resource, a frequency configuration, or a modulation and coding scheme (MCS) pool; and wherein the instruction is based on the sidelink configuration (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 BS sends resource information and channel quality metrics).
For claim 14, R1 discloses receiving, from the BS, a network coding configuration comprising a set of network coding parameters (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 transmission packet pool, link adaptation, MCS selected based on channel conditions, packets contain the network coding algorithm, fountain encoding).
For claim 15, R1 discloses the set of network coding parameters indicate at least one of: a network coding algorithm, an encoding function, an encoding matrix, a maximum number of decoding iterations, or a combination thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 link adaptation, MCS selected based on channel conditions, packets contain the network coding algorithm, fountain encoding).
For claim 17, R1 discloses determining that a performance of the UE associated with the set of network coding parameters satisfies an underperformance threshold (Fig 38, 45, paragraphs 16-20, 86-99, 228-235, 239-242, 248-252, 269-275, 300-310, 360-365 CQI is used to determine network coding parameters); and transmitting, to the BS, a network coding parameter change request based on determining that the performance of the UE satisfies the underperformance threshold (Fig 38, 45, paragraphs 16-20, 86-99, 228-235, 239-242, 248-252, 269-275, 300-310, 360-365 CQI is used to change network coding parameters).
For claim 18, R1 discloses the network coding parameter change request is carried in at least one of: a medium access control (MAC) control element (MAC-CE), uplink control information (UCI), or a combination thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 MAC, uplink control information).
For claim 19, R1 discloses receiving an additional set of network coding parameters from the BS based on the network coding parameter change request (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 BS makes changes to the network settings).
For claim 20, R1 discloses the additional set of network coding parameters is carried in at least one of: a medium access control (MAC) control element (MAC-CE), downlink control information (DCI), or a combination thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 MAC, downlink control information).
For claim 21, R1 discloses receiving an additional set of network coding parameters from the BS (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 BS adjusts the network settings); receiving a network coding parameter switch indication from the BS based on the network coding parameter change request (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 BS changes parameters based on feedback from the WTRUs and RS, can be used to adjust the rate based on preferences of the RS); and instantiating, based on the network coding parameter switch indication, the additional set of network coding parameters (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 making changes based on CQI).
For claim 22, R1 discloses the network coding parameter switch indication is carried in at least one of: a medium access control (MAC) control element (MAC-CE), downlink control information (DCI), or a combination thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 MAC, and control information for the downlink).
For claim 24, R1 discloses the dedicated decoding feedback message comprises a network coding sub-layer report (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 47, R1 discloses transmitting, to a plurality of user equipment (UEs), a set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 multiple WTRUs [UEs] receive decoded transmissions from a BS); receiving a plurality of feedback messages from the plurality of UEs (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 ACK or NACK), the plurality of feedback messages comprising: a first feedback message, received from a first UE, that indicates a first set of decoded packets including a first subset of the set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-242, 248-252, 269-275, 300-310, 360-365 a Relay station forwards the communication of a WTRU ACK/NACK between the first WTRU of the multiple WTRUs and the BS), a second feedback message, received from a second UE, that indicates a second set of decoded packets including a second subset of the set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 a second WTRU sends ACKs and NACKs to the BS), and transmitting, to the first UE, an instruction to transmit a broadcast sidelink communication comprising a set of missed packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 the relay station transmits the missed packets on a shared channel to the WTRUs), wherein the set of missed packets includes one or more decoded packets of the first set of decoded packets that are not included in the second set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 the communications are for two different communications to two different WTRUs).
R1 does not explicitly disclose that the relay station is a UE. However, R2 discloses that relay stations, as used in R1, can be relays.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use UE to perform the steps taught by R2.  The rationale to combine would be to use a known technique in a similar device, to decrease costs, to increase flexibility, and design choice.
For claim 48, R1 discloses transmitting, to the plurality of UEs, an updated set of encoded packets based on the plurality of feedback messages (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 transmitting the missed packets).
For claim 51, R1 discloses determining, based on the plurality of feedback messages, a group of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 ACK NACKs used to determine the missed packets); and generating the updated set of encoded packets based on a difference between a packet pool used to generate the set of encoded packets and the group of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365 resend the missed packets).
For claim 55, R1 discloses transmitting, to the first UE, a sidelink configuration, wherein the sidelink configuration indicates at least one of: a sidelink transmission resource, a frequency configuration, or a modulation and coding scheme (MCS) pool; and wherein the instruction is based on the sidelink configuration (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 assign communication resources).
For claim 60, R1 discloses transmitting, to the first UE, a network coding configuration comprising a set of network coding parameters (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 assign communication resources, protocols, and transmission parameters based on feedback).
For claim 63, R1 discloses determining that a performance of the first UE associated with the set of network coding parameters satisfies an underperformance threshold (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 CQI is used to change network parameters).For claim 64, R1 discloses receiving a network coding parameter change request from the first UE (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 66, R1 discloses transmitting an additional set of network coding parameters to the first UE based on determining that the performance of the first UE satisfies the underperformance threshold (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 68, R1 discloses transmitting an additional set of network coding parameters to the first UE (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365); and transmitting a network coding parameter switch indication to the first UE based on determining that the performance of the first UE satisfies the underperformance threshold (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365), wherein the network coding parameter switch indication is to cause the first UE to instantiate the additional set of network coding parameters (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 70, R1 discloses the plurality of feedback messages comprise at least one of: a packet data convergence protocol (PDCP) status report, a radio link control (RLC) status report, a medium access control (MAC) hybrid automatic repeat request (HARQ) feedback message, a dedicated decoding feedback message, or a combination thereof thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 MAC HARQ feedback, RLC feedback); and wherein the dedicated decoding feedback message comprises a network coding sub-layer report (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 72, R1 discloses a first interface configured to obtain: a set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365, encoded packets sent by the BS are received by a relay station); and an instruction to output a broadcast sidelink communication comprising a set of missed packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365,  relay station transmits the missed packets), wherein the set of missed packets includes one or more decoded packets of a set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365, the missed packets are previously decoded packets); and the first interface or a second interface configured to output a feedback message that indicates the set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 239-252, 269-275, 300-310, 343-356, 360-365, the RS sends ACK/NACKs to the BS).
R1 does not explicitly disclose that the relay station is a UE. However, R2 discloses that relay stations, as used in R1, can be relays.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use UE to perform the steps taught by R2.  The rationale to combine would be to use a known technique in a similar device, to decrease costs, to increase flexibility, and design choice.
For claim 94, R1 discloses the feedback message comprises at least one of: a packet data convergence protocol (PDCP) status report, a radio link control (RLC) status report, a medium access control (MAC) hybrid automatic repeat request (HARQ) feedback message, a dedicated decoding feedback message, or a combination thereof (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 MAC HARQ feedback, RLC feedback).
For claim 95, R1 discloses the dedicated decoding feedback message comprises a network coding sub-layer report (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365).
For claim 118, R1 discloses a first interface configured to obtain: a plurality of feedback messages (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 ACK/NACK), the plurality of feedback messages comprising: a first feedback message that indicates a first set of decoded packets including a first subset of a set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 ACK/NACKs sent from the RS to the BS about missed packets for a WTRU), and a second feedback message that indicates a second set of decoded packets including a second subset of the set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 ACK/NACKs from another WTRU forwarded by the RS), and the first interface or a second interface configured to output: the set of encoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 BS sends encoded packets); and an instruction to transmit a broadcast sidelink communication comprising a set of missed packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 retransmission of missed packets), wherein the set of missed packets includes one or more decoded packets of the first set of decoded packets that are not included in the second set of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 retransmissions of missed packets for the first WTRU is different from the missed packets of the second WTRU).
For claim 119, R1 discloses the first interface or the second interface is further configured to output an updated set of encoded packets based on the plurality of feedback messages (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 retransmission of missed packets).
For clam 122, R1 discloses a processing system configured to: determine, based on the plurality of feedback messages, a group of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 determine which packets to retransmit); and generate the updated set of encoded packets based on a difference between a packet pool used to generate the set of encoded packets and the group of decoded packets (Fig 1, 38, 45, paragraphs 16-20, 86-99, 113-117, 135-143, 193-196, 217, 228-235, 239-252, 269-275, 300-310, 343-356, 360-365 retransmission of missed packets).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (US 2022/0240225) discloses sidelink feedback for relay UEs; Ganesan et al (US 2022/0225290) discloses sidelink transmissions for retransmission; Liu et al (US 2022/0217690) discloses sidelink broadcast channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463